— This is an appeal from an order of affirmance and judgment of the Albany County Court affirming the judgment of the Albany City Court. The action is brought to recover the sum of $500, the principal amount due under a fraternal benefit insurance certificate issued to the defendant Frederick A. Hettinger. The cause of action is predicated upon the allegation that while the respondent was never named as the beneficiary of this certificate she is nevertheless entitled to the benefits thereof as the lawful wife of the deceased, Frederick A. Hettinger. The facts are not in dispute. The defense is that the defendant in good faith paid the principal sum of the policy to a person who was designated by the insured as the beneficiary of the policy and who was designated as his wife. The provisions of the General Code of the State of Ohio and the rules and constitution of the appellant, which are admitted, and which are a part of the contract, made the plaintiff the person to whom the certificate should have been paid. The insured’s fraud in designating as beneficiary a woman whom he described as his wife and the previous payment to her by the defendant does not constitute a defense to the claim of the lawful wife. (Duenser v. Supreme Council of the Royal Arcanum, 262 Ill. 475; 104 N. E. 801.) Judgment appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.